605 So. 2d 1016 (1992)
David L. PEPPER, Appellant,
v.
FIRST UNION NATIONAL BANK OF FLORIDA, a national banking association, Appellees.
No. 91-3287.
District Court of Appeal of Florida, First District.
October 14, 1992.
*1017 Philip T. Weinstein and David M. Garvin of Weinstein & Garvin, P.A., Miami, for appellant.
Douglas H. Morford and William L. Joel of Ulmer, Murchison, Ashby & Taylor, Jacksonville, for appellees.
PER CURIAM.
We affirm the trial court's entry of a summary final judgment in favor of appellee, First Union National Bank of Florida, in its mortgage foreclosure suit against appellant, David L. Pepper, based upon the release agreement executed by Pepper on October 5, 1989, in which he released the claims and defenses he now seeks to assert in defense of the foreclosure action. Pepper is precluded from defending against the enforcement of the release on the sole ground that he did not read the document before signing it. See Allied Van Lines, Inc. v. Bratton, 351 So. 2d 344 (Fla. 1977); Merrill, Lynch, Pierce, Fenner & Smith, Inc. v. Benton, 467 So. 2d 311 (Fla. 5th DCA 1985). Moreover, Pepper is precluded, as a matter of law, from defending against the enforcement of the release based on his claim of fraudulent inducement, because, due to the hostile and antagonistic relationship that existed between himself and First Union during the months prior to the execution of the release, Pepper could not reasonably rely on any representations made by First Union. See Pieter Bakker Management, Inc. v. First Fed. Sav. & Loan, 541 So. 2d 1334 (Fla. 3d DCA) (on rehearing), review denied, 549 So. 2d 1014 (Fla. 1990).
AFFIRMED.
ERVIN, MINER and WOLF, JJ., concur.